DETAILED ACTION
Claims 1-11, 14-21 are pending in the application and claims 1-11, 14-21 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/268,802, 62/221,124, 15/077,626, 62/137,079 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Only a claim with all of its limitations fully supported by the disclosure of the parent application is entitled to the parent’s earlier priority date. Claims 1 and 14, include subject matter not covered by prior filed applications and therefore will not be granted a priority date of prior filed applications. The rest of the claims depend on claims 1 and 14 and therefore will also not be granted a filing date based on the prior filed applications.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.

IDS Considered
The information disclosure statement (IDS) submitted on 7/20/2021, 10/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11, 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Rodriguez et al. US2018/0032980
	Regarding claim 1, Rodriguez teaches: A method for an automated invoice payment for goods/services using a finite-state automation with marketplace-hosted third-party interaction the method comprising the steps of: (Rodriguez see paragraphs 0036 0086 0098 state machine in conjunction with sandbox environment used by biller for customer to make invoice payments on payment application where state machine reads on finite state automation, sandbox reads on marketplace, electronic invoice payment for services reads on invoice payment for goods)
Defining a listing of necessary states for data processing to enable automated invoice payment, wherein defining the listing of necessary states comprises defining the following: (Rodriguez see paragraph 0039 0040 0079 0098 0099 user submits request to view or pay bill starting workflow, then in view state invoice bills are retrieved and presented to the user, then state machine transitions to next state where user inputs information for bill payment. Start state to start workflow and pay for bill reads on enter a service channel, invoice being retrieved for customer reads on awaiting delivery of an invoice to customer, user inputting payment info and processing payment reads on consent to pay)
determining data parameters used for designation of the necessary states, wherein determining the data parameters comprises determining the data parameters that relate at least to a service type, a customer ID, and an invoice amount; (Rodriguez see paragraph 0098 see figure 12 invoice used in state machine for celluar phone bill to make a bill payment includes customer name, invoice amount, invoice description. Celluar phone and invoice description and bill payment reads on service type, customer name reads on customer ID, invoice amount reads on invoice amount)
assembling a data structure and a process corresponding to information about at least the necessary states significant for the process, passing requests through a graph of the process and upon occurrence of an event significant for the process, the system moves to a next state, wherein the event is at least one of the following: presence of the customers in the service channel, delivery of the invoice, or confirmed customer consent to pay; (Rodriguez see paragraph 0108 see figure 2 customized work flow state machine is shown in a diagram in figure 2 showing each transition of a state. Each customization of the work flow state machine is stored on a data structure. Workflow and graph of state machine reads on graphical diagram)
publishing the graph on an accessed marketplace allowing third-parties to copy the graph with an option for modification;  and launching a process run corresponding to the third-party copied graph with the modifications for enabling automated invoice payment with marketplace-hosted third-party interaction. (Rodriguez see paragraph 0086 0108 see figure 16 customizations to workflow for state machine are saved to data structure in sandbox to be shared and reused by other billers. Other billers being able to use and customize already saved workflow templates reads on other third parties copying workflow with option to make modifications)

Regarding claim 14, Rodriguez teaches: A method for an automated task flow, the method comprising the steps of: defining a listing of necessary states for data processing; (Rodriguez see paragraph 0039 0040 0079 0098 0099 user submits request to view or pay bill starting workflow, then in view state invoice bills are retrieved and presented to the user, then state machine transitions to next state where user inputs information for bill payment)
determining data parameters used for designation of the necessary states; (Rodriguez see paragraph 0098 see figure 12 invoice used in state machine for celluar phone bill to make a bill payment includes customer name, invoice amount, invoice description.)
assembling a data structure and a process corresponding to information about at least one necessary state significant for the processing and execution of a process run by way of a graphical task loop ; (Rodriguez see paragraph 0108 see figure 2 customized work flow state machine is shown in a diagram in figure 2 showing each transition of a state. Each customization of the work flow state machine is stored on a data structure. Workflow and graph of state machine reads on graphical task loop)
publishing a graph associated with the process on a host allowing third-parties without access to the host to copy said graph for modification; and executing a process run corresponding to the third-party copied graph with the modifications.  (Rodriguez see paragraph 0086 0108 see figure 16 customizations to workflow for state machine are saved to data structure in sandbox to be shared and reused by other billers. Other billers being able to use and customize already saved workflow templates reads on other third parties copying workflow with option to make modifications)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Claim(s) 2-4, 7, 11, 15-17, 20 in view of are/is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. US2018/0032980 in view of Muller et al. US2018/0288506 in view of Miller et al. US2013/0138593
	Regarding claim 2, Rodriguez does not teach: further comprising a node, wherein the node comprises at least one of a start node, an execute node, and a final node executing the node
Muller teaches: wherein the node comprises at least one of a start node, and or a final node (Muller see paragraph 0083 0104 end node to transmit data to other destination where end node reads on start node and destination to read on final node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a state machine with invoice payments as taught by Rodriguez to include a method of transmitting data based on a mode as taught by Muller for the predictable result of efficiently transmitting data in an organized way using a finite state machine by transmitting data based on the state of the state machine.
Rodriguez as modified does not teach: an execute node executing the process
Miller teaches: an execute node executing the process (Miller see paragraph 0035-0037 inner node to execute function where inner node reads on execute node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a state machine with invoice payments as taught by Rodriguez to include a finite state machine using nodes as taught by Miller for the predictable result of efficiently transmitting data in an organized way using a finite state machine.
Regarding claim 3, Rodriguez as modified teaches: further comprising by the execute node executes a task upon the condition with the set of parameters are met by the event.  (Miller see paragraph 0035-0037 inner node to execute function when matching key is found in event subtree where inner node reads on execute node and found matching key in event subtree reads on condition with parameters met by event)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a state machine with invoice payments as taught by Rodriguez to include a finite state machine using nodes as taught by Miller for the predictable result of efficiently transmitting data in an organized way using a finite state machine.
Regarding claim 4, Rodriguez as modified teaches: terminating a task loop upon an expiration of a pre-defined amount of time the process has been running (Muller see paragraph 0083 0104 bulk data transfer until maximum transmission time is exceeded where max transmission time reads on predefined amount of time, until reads on terminate, exceed reads on expiration)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a state machine with invoice payments as taught by Rodriguez to include a method of transmitting data based on a mode as taught by Muller for the predictable result of efficiently transmitting data in an organized way using a finite state machine by transmitting data based on the state of the state machine.
(Miller see paragraph 0035-0037 inner node to execute function where inner node reads on execute node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a state machine with invoice payments as taught by Rodriguez to include a finite state machine using nodes as taught by Miller for the predictable result of efficiently transmitting data in an organized way using a finite state machine.
Regarding claim 7, Rodriguez does not teach: further comprising perpetually transferring the data structure from a node to at least one other node until at least one of (a) an event obligation is satisfied or (b) a counter or time threshold is reached 
Muller teaches: further comprising perpetually transferring the data structure from a node to at least one other node until at least one of (a) an event obligation is satisfied or (b) a counter or time threshold is reached (Muller see paragraph 0082 0083 0104 send to one mode where end node continuously transfers data to a single destination until end node’s max transmission time or bulk data transfer completes. Examiner also notes the optional recitation of an event or counter or time threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a state machine with invoice payments as taught by Rodriguez to include a method of transmitting data based on a mode as taught by Muller for the predictable result of efficiently transmitting data in an organized way using a finite state machine by transmitting data based on the state of the state machine.
Regarding claim 11, Rodriguez does not teach: further comprising the step of monitoring progress of the process by an indicator
Muller teaches: further comprising the step of monitoring progress of the process by an indicator (Muller see paragraph 0089 end node to reserve more destinations upon determining amount of data remaining to be sent where the reservation reads on indicator and determining amount left reads on monitoring progress)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a state machine with invoice payments as taught by Rodriguez to include a method of transmitting data based on a mode as taught by Muller for the predictable result of efficiently transmitting data in an organized way using a finite state machine by transmitting data based on the state of the state machine.
Regarding claims 15-17, 20, note the rejection of claims 1-4 and 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 5, 6, 9, 18, and 19 in view of are/is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. US2018/0032980 in view of Muller et al. US2018/0288506 in view of Miller et al. US2013/0138593 in view of Mick et al. US2013/0304903
Regarding claim 5, Rodriguez as modified further teaches: wherein each node comprises a queue (Muller see paragraph 0039 “Each source end-node maintains its own packet queuing data structures, such as Virtual Output Queues (VOQs)”)
 a method of using a state machine with invoice payments as taught by Rodriguez to include a method of transmitting data based on a mode as taught by Muller for the predictable result of efficiently transmitting data in an organized way using a finite state machine by transmitting data based on the state of the state machine.
	Rodriguez does not teach: wherein each node comprise, a counter, and at least one function applied to the data structure
	However, Mick teaches: wherein each node comprise, a counter, and at least one function applied to the data structure (Mick see paragraph 0123 implement a policy based on age where oldest object in the queue is delivered first. Policy implementation reads on function and keeping track of age reads on counter)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a state machine with invoice payments as taught by Rodriguez to include a policy tracking age as taught by Mick for the predictable result of efficiently organizing data.
Regarding claim 6, Rodriguez as modified further teaches: wherein each node comprises a unique function (Muller see paragraph 0039 0040 each source end-node maintains its own queuing structure which corresponds to each of the output ports on a switch with an assigned wavelength. Having its own queuing structure with each port and assigned wavelength reads on unique function)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a state machine with invoice Rodriguez to include a method of transmitting data based on a mode as taught by Muller for the predictable result of efficiently transmitting data in an organized way using a finite state machine by transmitting data based on the state of the state machine.
Regarding claim 9, Rodriguez as modified further teaches: wherein each nodes comprise a queue (Muller see paragraph 0039 “Each source end-node maintains its own packet queuing data structures, such as Virtual Output Queues (VOQs)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a state machine with invoice payments as taught by Rodriguez to include a method of transmitting data based on a mode as taught by Muller for the predictable result of efficiently transmitting data in an organized way using a finite state machine by transmitting data based on the state of the state machine.
	Rodriguez does not teach: wherein each node comprises at least a counter time (Ct) measuring time of an oldest object
	However, Mick teaches: wherein each node comprises at least a counter time (Ct) measuring time of an oldest object (Mick see paragraph 0123 queue based on age or oldest object in queue)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a state machine with invoice payments as taught by Rodriguez to include a policy tracking age as taught by Mick for the predictable result of efficiently organizing data.
	Regarding claim 18, see rejection of claim 5
Regarding claim 19, see rejection of claim 6

Claim(s) 8, 21 in view of are/is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. US2018/0032980 in view of Muller et al. US2018/0288506 in view of Miller et al. US2013/0138593 in view of Guo et al. US2018/0069751 
	Regarding claim 8, Rodriguez does not teach: wherein each node is associated with a function executed manually via at least one of an API, a code, or another node
	However, Guo teaches: wherein each node is associated with a function executed manually via at least one of an API, a code, or another node (Guo see paragraph 0149 user of each node manually enters IP address of other nodes so that each node through API receives IP address of other nodes where API reads on API and other nodes reads on another node)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a state machine with invoice payments as taught by Rodriguez to include manually accessing each node as taught by Guo for the predictable result of efficiently organizing and accessing data.
	Regarding claim 21, see rejection of claim 8

Claim(s) 10 in view of are/is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. US2018/0032980 in view of Muller et al. US2018/0288506 in view of Miller et al. US2013/0138593 in view of Mick et al. US2013/0304903
in view of Linke US2019/0155741
Regarding claim 10, Rodriguez teaches: wherein each nodes comprise a queue (Muller see paragraph 0039 “Each source end-node maintains its own packet queuing data structures, such as Virtual Output Queues (VOQs)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a state machine with invoice payments as taught by Rodriguez to include a method of transmitting data based on a mode as taught by Muller for the predictable result of efficiently transmitting data in an organized way using a finite state machine by transmitting data based on the state of the state machine.
Rodriguez does not teach: at least a counter number (Cn) measuring a number of objects
	However, Linke teaches: at least a counter number (Cn) measuring a number of objects (Linke see paragraph 0113 number of objects in the queue indicate number of “in use” objects)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using a state machine with invoice payments as taught by Rodriguez to include tracking a number of objects as taught by Linke for the predictable result of efficiently organizing data.

Response to Arguments
	Applicant’s argument: Claim objections should be withdrawn in light of the amendments
	Examiner’s response: Applicant’s argument is considered and is persuasive. Claim objections will be withdrawn.

Applicant’s argument: 112 rejection should be withdrawn in light of the amendments
	Examiner’s response: Applicant’s argument is considered and is persuasive. 112 rejection will be withdrawn.

Applicant’s argument: Rodriguez teaches transitioning from one state to another but does not disclose defining a listing of necessary states
Examiner’s response: Applicant’s argument is considered but is not persuasive. Rodriguez’s disclosure of transitioning of states teaches the claimed defined listing of states. Examiner interprets this limitation to mean that these states exist within the system as their existence means it is defined and therefore the teaching of transitioning between states teaches this concept. 

Applicant’s argument: Rodriguez does not teach that presentation of the bill is a necessary state
Examiner’s response: Applicant’s argument is not persuasive. Prior art teaches a view state specifically designed for billing information to be displayed to the user in an interface. State controller is also instructed to present bill to user which also reads on this concept. 

Applicant’s argument: Rodriguez does not teach data parameters associated with necessary states


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALLEN S LIN/Examiner, Art Unit 2153